Citation Nr: 1041538	
Decision Date: 11/04/10    Archive Date: 11/12/10

DOCKET NO.  09-26 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a lumbar spine 
disability.

2.  Entitlement to service connection for a lumbar spine 
disability.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

B. Ogilvie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1991 to May 1995.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina, which denied the claims on appeal.  A September 
2007 communication requesting reconsideration of that 
determination is deemed to be a notice of disagreement.  The RO 
readjudicated the issues in August 2008.  A statement of the case 
was issued in June 2009 and the appeal was perfected in July 
2009.  Although the RO construed the August 2008 decision to be 
rating on appeal, based on the procedural history set forth 
above, the appealed determination was that issued in July 2007.  

In June 2010, the Veteran testified by videoconference before the 
undersigned Acting Veterans Law Judge at the Winston-Salem RO.  A 
copy of the transcript is of record.

At the hearing, the Veteran submitted additional evidence 
directly to the Board, with a waiver of initial RO consideration 
of the evidence.  This evidence is accepted for inclusion in the 
record on appeal.  See 38 C.F.R. §§ 20.800, 20.1304 (2010).  


FINDINGS OF FACT

1.  In a July 1996 rating decision, the RO denied service 
connection for a chronic disability of the lower back; although 
notified of the denial in a July 1996 letter, the Veteran did not 
initiate an appeal.

2.  Evidence associated with the claims file since the July 1996 
denial is not cumulative and redundant of evidence of record at 
the time of the prior denial, relates to an unestablished fact 
necessary to substantiate the claim, and raises a reasonable 
possibility of substantiating the claim for service connection 
for a lumbar spine disability.

3.  The Veteran currently has a lumbar spine disability, and 
competent evidence indicates that such current lumbar spine 
disability is related to service.

4.  Although no specific incident of acoustic trauma is reflected 
in the Veteran's service records, he has credibly asserted in-
service noise exposure, including aircraft noise.

5.  The Veteran currently has tinnitus, and competent evidence 
indicates that the Veteran's tinnitus is related to service.


CONCLUSIONS OF LAW

1.  As evidence pertinent to the claim for service connection for 
a lumbar spine disability, received since the RO's July 1996 
denial, is new and material, the criteria for reopening the claim 
for service connection for a lumbar spine disability are met.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010).  

2.  Resolving all reasonable doubt in the Veteran's favor, the 
criteria for service connection for a lumbar spine disability are 
met.  38 U.S.C.A. §§ 1110, 1153, 5103, 5103A, 5107(b) (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306 (2010).

3.  Resolving all reasonable doubt in the Veteran's favor, the 
criteria for service connection for tinnitus are met.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2010)) includes enhanced duties to notify and assist 
claimants for VA benefits.  VA regulations implementing the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2010).

Given the Board's favorable disposition of all claims on appeal, 
the Board finds that all notification and development actions 
needed to fairly adjudicate the claims have been accomplished.

Claim to Reopen

A rating decision becomes final and is not subject to revision on 
the same factual basis unless a notice of disagreement and 
substantive appeal are filed within the applicable time limits.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103 (2010).  If a 
claim has been previously denied and that decision became final, 
the claim can be reopened and reconsidered only if new and 
material evidence is presented with respect to that claim.  38 
U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted to 
agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence 
means existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  Id.  New and material 
evidence can be neither cumulative nor redundant of the evidence 
of record at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.

Regardless of the RO's actions regarding reopening a veteran's 
claim, the Board must independently address the issue of 
reopening a previously denied claim.  That is, whether a 
previously denied claim should be reopened is a jurisdictional 
matter that must be addressed before the Board may consider the 
underlying claim.  See Jackson v. Principi, 265 F.3d 1366, 1369 
(Fed. Cir. 2001) (the Board does not have jurisdiction to review 
the claim on a de novo basis in the absence of a finding that new 
and material evidence has been submitted).

VA must review all of the evidence submitted since the last final 
decision in order to determine whether the claim may be 
reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  If 
it is determined that new and material evidence has been 
submitted, the claim must be reopened and considered on the 
merits.  See generally Elkins v. West, 12 Vet. App. 209 (1999).  
For purposes of determining whether new and material evidence has 
been received to reopen a finally adjudicated claim, the recently 
submitted evidence will be presumed credible.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  If the 
additional evidence presents a reasonable possibility that the 
claim could be allowed, the claim is reopened and the ultimate 
credibility or weight that is accorded such evidence is 
ascertained as a question of fact.  Id.

The appellant was denied entitlement to service connection for a 
lumbar spine disability in a July 1996 rating decision because, 
although two instances of in-service treatment were shown, there 
was no evidence of a chronic low back disability during or after 
active duty.  Therefore, for evidence to be new and material, 
evidence relating to a current chronic lumbar spine disability 
diagnosis must be of record.

Evidence received since the July 1996 denial includes a VA-
contract examination with a current diagnosis of chronic lumbar 
strain, as well as a February 2009 MRI reflecting a central disc 
protrusion at the L4-5 and mild facet osteoarthritis at L4-5 and 
L5-1.  As this evidence reflects current lumbar spine disability, 
it qualifies as new and material evidence relevant to the claim.  
Thus, the Board reopens the claim of entitlement to service 
connection for a lumbar spine disability.


Claims for Service Connection

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability.  38 C.F.R. § 3.303.  The absence of any one 
element will result in the denial of service connection.  Coburn 
v. Nicholson, 19 Vet. App. 427 (2006). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and/or third element is through a demonstration of 
continuity of symptomatology.  See Savage v. Gober, 10 Vet. App. 
488 (1997).  Continuity of symptomatology may be established if a 
claimant can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the post-
service symptomatology.  Id. at 495-96.

At the time of the service entrance examination, every veteran 
shall be taken to have been in sound condition when examined, 
accepted, and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of examination, 
acceptance, and enrollment, or where clear and unmistakable 
evidence demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such service.  
38 U.S.C.A. § 1111 (West 2002).

A preexisting injury or disease will be considered to have been 
aggravated by active service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306(a).  Aggravation may not be conceded where the 
disability underwent no increase in severity during service on 
the basis of all the evidence in the record pertaining to the 
manifestations of the disability prior to, during, and subsequent 
to service.  38 C.F.R. § 3.306(b).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits.  The 
Secretary shall consider all information and lay and medical 
evidence of record in a case with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107.  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996).

Lumbar Spine

Upon enlistment to active service, the Veteran reported no 
current back problems.  He denied any recurrent back pain, and 
his back was found to be clinically normal.
Subsequent service treatment records note that the Veteran had 
hurt his back before entering service.  Specifically, while he 
was playing basketball at the age of 10 years old, the Veteran 
strained his lower back.  

During active service, the Veteran suffered a back strain in 
December 1991 and was placed on profile in January 1992.  The 
profile officer noted that the Veteran was suffering from back 
strain, which was likely to be aggravated by the strenuous 
requirements of law enforcement.

Examination of the lumbar spine in December 1991 reflected normal 
findings other than possible spinal dysraphysm (spina bifida 
occulta) at S1.  The Veteran complained of stiffness and pain of 
the lumbar spine.  He was later diagnosed with back strain, and 
in February 1992, it was noted to be resolved.  The Veteran was 
not provided with a separation examination.

In January 2008, the Veteran was provided a VA-contract 
examination.  The Veteran reported symptoms of stiffness and 
weakness since December 1991.  X-rays were negative.  The Veteran 
was diagnosed with chronic lumbosacral strain.  There was no 
intervertebral disc syndrome, nerve root involvement, or scar 
noted.  The physician believed that the Veteran was suffering 
from chronic lumbosacral strain.  No evidence of spina bifida 
occulta was found on the lumbar radiographs.  There was no 
evidence provided to the examiner indicating that the Veteran had 
any back injury or back pain while the Veteran was on active 
duty.  Therefore, the examiner was unable to state any further 
conclusions unless other evidence was provided.

A February 2009 lumbar MRI revealed L4-5 central disc protrusion 
(herniation), causing mild narrowing of the spinal canal, as well 
as mild facet osteoarthritis at L4-5 and L5-S1.

The Board finds that the Veteran's January 2008 VA-contract 
examination was inadequate as the examiner was not provided with 
the Veteran's service treatment records in order to render an 
opinion as to the etiology of the Veteran's lumbar spine 
disability.  The United States Court of Appeals for Veterans 
Claims (Court) has held that once VA undertakes a duty to provide 
a medical examination, due process requires VA to notify the 
claimant prior to the adjudication of the claim of any inability 
to obtain evidence sought (including a VA examination with 
medical opinion).  See Barr v. Nicholson, 21 Vet. App. 303, 311 
(2007); see also Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), 
citing Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991); 
Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the 
Board's duty to return an inadequate examination report "if 
further evidence or clarification of the evidence . . . is 
essential for a proper appellate decision").

While the examination was inadequate, the Board finds that the 
Veteran is not prejudiced by this, as the preponderance of the 
evidence of the remaining evidence of record is in favor of a 
finding that the pre-existing back condition was permanently 
aggravated by his in-service back strain.  The evidence reflects 
that the Veteran clearly injured his back in service and was 
diagnosed with lumbosacral strain.  He was placed on a profile 
until April 1992 due to his back pain.

Further, the Veteran asserts continuity of symptomatology since 
service.  Lay statements are considered to be competent evidence 
when describing the features or symptoms of an injury or illness.  
Falzone v. Brown, Vet. App. 398 (1995).  The Veteran is therefore 
competent to note that he has suffered from back pain since his 
injury in December 1991.

It is also noted that the Board is charged with the duty to 
assess the credibility and weight given to evidence.  Wensch v. 
Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  In weighing credibility, VA may consider 
interest, bias, inconsistent statements, bad character, internal 
inconsistency, facial plausibility, self interest, consistency 
with other evidence of record, malingering, desire for monetary 
gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 
498 (1995).  The Board may weigh the absence of contemporaneous 
medical evidence against the lay evidence in determining 
credibility, but the Board cannot determine that lay evidence 
lacks credibility merely because it is unaccompanied by 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).

In this regard, the Board also finds that Veteran's assertions of 
continuity of symptomatology are credible.  The Veteran clearly 
injured his back in service, and he applied for VA benefits for 
his back immediately after separation.  He was unable to attend a 
VA examination at that time, and the claim was denied.  The 
recent evidence of record also indicates that the Veteran has 
developed a lumbar spine disc protrusion and osteoarthritis.  
There is no indication that the Veteran incurred any intervening 
injury between service and his current diagnosis.  Thus, the 
Board finds that the competent and credible evidence of record 
weighs in favor of the Veteran's claim.

The Veteran's claim of entitlement to service connection for a 
lumbar spine disability is granted under the doctrine of 
reasonable doubt.  38 U.S.C.A. § 5107.

Tinnitus

The Veteran alleges that he developed tinnitus in service, after 
suffering acoustic trauma as a result of in-service exposure to 
aircraft noise and gunfire.  The Veteran served in law 
enforcement and as an inventory management specialist during 
service.  "Hazardous noise" was noted on a personnel record as 
a hazard associated with his job as an inventory management 
specialist, as he was delivering items to the flight line.  See 
personnel record; June 2010 Board hearing transcript.  As the 
claims file contains documented exposure to hazardous noise, the 
Veteran's noise exposure is conceded as consistent with the types 
and circumstances of his service.  38 U.S.C.A. § 1154(a).  
Moreover, the Veteran was treated for complaints of ringing in 
his ears during service, in January 1993, then diagnosed as 
eustacian tube dysfunction.

On VA audiological examination in January 2008, the Veteran 
reported exposure to gunfire with hearing protection.  He further 
reported that his tinnitus was bilateral and constant, and he 
estimated that it began in 1992.  The Veteran was diagnosed with 
tinnitus.  The examiner found that the tinnitus was less likely 
than not related to service, reasoning that the Veteran had 
normal hearing and a normal ear examination.

As previously noted, the Veteran is considered competent to 
report the observable manifestations of his claimed disability.  
See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing 
in the ears is capable of lay observation").  The Veteran's 
complaints of tinnitus are also credible, based on the fact that 
he has consistently asserted that his tinnitus has been long-
standing, and he was exposed to significant noise in service, to 
include aircraft noise (as evidenced by his personnel record 
indicating hazardous noise as a hazard associated with his 
position as an inventory management specialist).

The Board recognizes that the January 2010 audiologist provided 
an opinion against the Veteran's claim for tinnitus.  The 
audiologist, however, did not consider the Veteran's lay 
statements that his tinnitus was long-standing.  He also based 
his rationale on the fact that the Veteran did not have hearing 
loss at separation, but hearing loss is a separate disability 
than tinnitus.  Moreover, there was no separation examination, so 
no testing was conducted, and thus it is not accurate to find 
that there was no hearing loss or tinnitus at that time.

Service treatment records have indicated that the service 
treatment records reflect complaints of ringing in the ears 
during his active duty, and the Veteran credibly asserts that 
tinnitus has continued since that time.

Therefore, the Veteran's claim of entitlement to service 
connection for tinnitus is granted under the doctrine of 
reasonable doubt.  38 U.S.C.A. § 5107.


ORDER


New and material evidence having been received, the application 
to reopen a claim of entitlement to service connection for a 
lumbar spine disability is granted.

Entitlement to service connection for a lumbar spine disability 
is granted, subject to governing criteria applicable to the 
payment of monetary benefits.

Entitlement to service connection for tinnitus is granted, 
subject to governing criteria applicable to the payment of 
monetary benefits.



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


